Citation Nr: 1403206	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-27 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The Veteran served from May 1969 until his retirement in May 1989.  This matter comes before the Board on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The claim for service connection for a low back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran has a chronic headache disability related to his military service. 


CONCLUSION OF LAW

A chronic headache disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.  However, the Board's grant of service connection for a chronic headache disability herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77. 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that, in the current appeal, it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service treatment records (STRs) note that the Veteran was involved in a car accident in August 1970.  STRs show that the Veteran was seen with complaints of occasional headaches in June 1974 and September 1976.  

Following active duty service, service connection for hypertension was granted by a rating decision in September 1989.

Private outpatient treatment records dated from 1990 to 2007 note assessments of, and treatment for, headaches and hypertension. 

In a March 2007 letter, Dr. EZ stated that he had treated the Veteran for hypertension and migraines since 1988.  He indicated that some adjustments in the Veteran's hypertension medication "seemed to work well" in treating the Veteran's migraines.  Dr. EZ also indicated that the Veteran's headaches were relieved after the Veteran was treated for sleep apnea.

A May 2007 rating decision denied service connection for sleep apnea.  The Veteran did not appeal that decision.

At the August 2013 hearing, and in various statements of record, the Veteran essentially maintains that his headaches disability began after sustaining a head trauma in a car accident in service.  He further testified that he had received private treatment for headaches since service (1988).  

After a careful review of the evidence the Board finds that entitlement to service connection is warranted.  That the Veteran was seen with complaints of occasional headaches in service and has been diagnosed with and treated for a chronic headache disability after service is well documented in the record.  The one remaining critical factor that must be met to establish service connection is whether a nexus between the current chronic headache disability and service exists. 

The Veteran is competent to testify as to observable symptoms as a headache.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran, the Board finds the Veteran's assertions of a chronic headache disability dating back to service to be credible.  Indeed, as previously noted herein, Dr. E.Z. acknowledged in the March 2007 letter that he had treated the Veteran for migraines since 1988.  Thus, the Veteran's statements establish continuity of symptomatology such as to enable a grant of service connection for a headache disability. 

The Veteran's private physician has linked the Veteran's headaches, at least in part, to his service-connected hypertension.  See 38 C.F.R. § 3.310(a) (which stipulates that service connection may be granted for disability which is proximately due to or the result of service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (which stipulates that additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a)).  However, in light of the grant of service connection for a chronic headaches disability on a direct basis, the Board need not reach a conclusion as to whether service connection for a chronic headache disability is warranted on a secondary basis.  

Accordingly, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for a chronic headache disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

ORDER

Service connection for a chronic headache disability is granted. 


REMAND

The Veteran maintains that he currently has a low back disability that was incurred during his military service.  Specifically, he asserts that he began experiencing symptoms of low back pain after a 1970 car accident and subsequent lifting injuries in the 1970's.  See August 2013 hearing transcript.  The Veteran's STRs note his complaints of low back pain since a 1967 car accident (prior to service).  See December 1970 to March 1971 STRs.  STRs also document another car accident in August 1970 and occasional complaints of back problems in 1987.  Post-service medical evidence shows a diagnosis of lumbar degenerative disk disease.  See May 2009 VA examination report. 

The Veteran was afforded a VA spine examination in May 2009.  A VA physician opined, after an examination of the Veteran as well as a review of the claims file, that the etiology of the Veteran's lumbar degenerative disk disease could not be resolved without resorting to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) found that the Board had erred by relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Because the May 2009 VA examiner did not provide any rationale for his inability to comment on the etiology of the Veteran's low back disability (as stipulated by the Court), a remand is required to obtain another medical opinion in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA letter pertaining to the claim for service connection for a low back disability.  

2.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise to  determine the etiology of any current or recent low back disability.  The Veteran should  be properly notified of the examination and of the consequences of his failure to appear.  If the Veteran fails to  appear for the examination, the letter informing him of the examination and the consequences of his failure to appear must be associated with the claims file.  The Veteran's claims file and VVA file must be reviewed by the examiner in  conjunction with the examination. 

Based on a review of the pertinent medical history, an examination of the Veteran, and with consideration of sound medical  principles, the examiner should provide  an opinion as to whether it is at least  as likely as not (a 50 percent or better probability) than any current or recent low back disability was incurred in or aggravated by the Veteran's active duty service.  In providing this opinion, the examiner must acknowledge and discuss the lay statements from the Veteran, who reports experiencing low back pain since service.

A rationale for all requested opinions shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the  clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s). 

3.  Then, readjudicate the claim of entitlement to service connection for a low back disability.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


